 



Exhibit 10.96
January 23, 2007
Dear Sue:
It is my pleasure to extend to you an offer of employment as Sr. Vice President
of Human Resources with StarTek, Inc. In this position, you will report directly
Larry Jones, CEO.
Start Date
Your start date is anticipated to be Tuesday, February 6th, 2007.
Location
You will be at our Denver Headquarters.
Base Compensation
Your base compensation will be $220,000 per year, paid semi-monthly. You will be
eligible for future annual salary increases based upon performance and goal
achievement.
Stock Options
Upon the Board of Directors approval, you will be awarded options to purchase
100,000 shares of StarTek, Inc. common stock. The strike price for these shares
will be the later of; your hire date or the date of approval from the Board of
Directors. It is anticipated that 50,000 shares will be awarded at the next
Board of Directors meeting in February, with the remaining shares being granted
subject to a shareholders vote to increase the number of available shares in
May. Vesting in over four years; 25% will vest after one year and monthly
thereafter. These options will vest 100% on a change of control.
Variable Compensation Eligibility
You are eligible to participate in the StarTek Leadership Incentive Compensation
Plan. Your targeted incentive eligibility is 40% of your actual base earnings.
Targets will be set by the Board of Directors annually and payments will be made
annually after the Company’s fiscal results are reported.
Paid Time Off
You will be eligible to accrue up to four weeks of paid time off following
90 days of service.
Severance
StarTek will offer you 9 months of severance and 9 months of bonus in the event
of termination of employment from StarTek, Inc. other than for “cause.” “Cause”
shall require a reasonable good faith determination by StarTek, Inc. and is
defined as (1) an act or acts constituting a felony; (2) an act or acts
constituting dishonesty or disloyalty with respect to StarTek; (3) an act or
acts constituting fraud; and/or (4) an act or acts that materially adversely
affect StarTek’s business or reputation.

 

 



--------------------------------------------------------------------------------



 



Benefits
You will be eligible for Health and Welfare Benefits on the first day of the
month following hire date. You will also be given additional materials on the
other pertinent StarTek USA, Inc. benefits at the time of your orientation.
Employment at Will
Your employment by StarTek, Inc. is “at will” meaning that you are free to
terminate your employment with StarTek, Inc. at any time for any reason and that
StarTek, Inc. is also free to terminate your employment at any time for any
reason.
Sue, we are very excited to have you as part of our team. We believe you possess
the skills and background that our organization is looking for as we move toward
our bright future. We are confident that you will play a significant role in
helping shape the future success of StarTek.
Sincerely,

     
     /s/ A. Laurence Jones
 
   
 
   
A. Laurence Jones
   
President and CEO
   

Cc:   Shelby Peralta, SVP Human Resources
Erin Fleck, Compensation Manager

I, Sue Morse, accept this offer with StarTek, Inc.
Signed /s/ Sue Morse.
Date      2/8/07     .

 

 